          Case 1:18-cv-01725-ABJ Document 24 Filed 07/24/19 Page 1 of 3



                               UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF COLUMBIA


  SOUTHERN POVERTY LAW CENTER,

                 Plaintiff,

                          v.

  UNITED STATES DEPARTMENT OF
  HOMELAND SECURITY,                                 Civil Action No. 18-1725 (ABJ)

                  and

  UNITED STATES IMMIGRATION AND
  CUSTOMS ENFORCEMENT,

                 Defendants.



                                DEFENDANTS’ STATUS REPORT

       By Minute Order dated June 14, 2019, in this Freedom of Information Act case, this

Court ordered defendants to submit a status report by July 25, 2019. Defendants respectfully

report the following status.

       Defendant United States Immigration and Customs Enforcement (“ICE”) previously

produced 183 pages of responsive documents to plaintiff on or about August 31, 2018. ICE

produced an additional 129 pages of responsive documents on or about October 18, 2018.

       On February 8, 2019, ICE completed its third interim production and produced 452 pages

of responsive documents to the Plaintiff.

       On March 25, 2019, ICE completed its fourth interim production; after reviewing 521

pages of potentially responsive records, ICE produced 227 pages of responsive documents to

Plaintiff. An additional 194 pages were sent to the Department of Justice for consultation.

When this consultation has been completed, ICE will disclose all nonexempt information.
             Case 1:18-cv-01725-ABJ Document 24 Filed 07/24/19 Page 2 of 3



        On April 30, 2019, ICE completed its fifth interim production; after reviewing 523 pages

of potentially responsive records, ICE produced 380 pages of responsive documents to Plaintiff.

An additional 77 pages were sent to the Department of Justice for consultation. When this

consultation has been completed, ICE will disclose all nonexempt information.

        On May 31, 2019, ICE processed the Department of Justice consultation from the March

2019 and April 2019 productions and 271 pages of responsive documents were produced to

Plaintiff.

        On June 7, 2019, ICE completed its sixth interim production; after reviewing 570 pages

of potentially responsive records, ICE produced 457 pages of responsive documents to Plaintiff.

An additional three pages were sent to the U.S. Department of Homeland Security for

consultation. When this consultation has been completed, ICE will disclose all nonexempt

information.

        On June 24, 2019, ICE completed its seventh interim production; after reviewing 532

pages of potentially responsive records, ICE produced 138 pages of responsive documents to

Plaintiff.

         On July 5, 2019, ICE processed the Department of Justice consultation from the May

2019 productions and three pages of responsive documents were produced to Plaintiff.

        In its Order dated December 4, 2018, the Court encouraged the parties to meet and confer

in an effort to narrow the request or to prioritize production. The parties have done so and will

continue to confer on narrowing and prioritizing the production, as previous conversations have

been extremely productive. Defendant respectfully requests that it submit a further status report

to the Court on or before September 6, 2019,1 by which time one or more productions to Plaintiff


1
 Agency counsel will be out of the country from August 16-30, 2019, and thus defense counsel
will have no ability to compile updated status information until after his return to the office.
                                                 2
         Case 1:18-cv-01725-ABJ Document 24 Filed 07/24/19 Page 3 of 3



will have been completed. Plaintiff’s counsel has indicated he does not oppose the requested

September 6th date.

                                            Respectfully submitted,


                                            JESSIE K. LIU,
                                            D.C. BAR # 472845
                                            United States Attorney
                                             for the District of Columbia

                                            DANIEL F. VAN HORN
                                            D.C. BAR # 924092
                                            Chief, Civil Division


                                            /s/ Marina Utgoff Braswell
                                            MARINA UTGOFF BRASWELL
                                            D.C. Bar # 416587
                                            Assistant United States Attorney
                                            United States Attorney’s Office
                                            555 4th Street, N.W. – Civil Division
                                            Washington, D.C. 20530
                                            (202) 252-2561
                                            Marina.Braswell@usdoj.gov




                                               3
